DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 8-12, 21, 23 and 25 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Amol H. Kavathekar on 09/07/2021.
The application has been amended as follows: 
Claims 1-7, 22 and 24 are hereinafter cancelled.
Claim 8 Line 12 reading “insulin infusion pump” should read --medical infusion pump--.
Claim 8 Line 20 reading “insulin infusion pump” should read --medical infusion pump--.
Claim 9 Line 4 reading “a user of the insulin infusion pump” should read --the user of the medical infusion pump--.
Claim 10 Line 2 reading “resuming normal operation of the insulin” should now read --resuming operation of the medical--.
Claim 10 Lines 4-5 reading “the lower threshold value or greater than the higher threshold value” should read --the low limit threshold value or greater than the high limit threshold value--.
Claim 11 Line 4 reading “the infusion pump” should read --the medical infusion pump--.
Claim 12 Line 6 reading “an ambient air pressure external of the insulin” should read --the ambient air pressure external of the medical--.
Claim 21 Line 2 reading “a portion of insulin contained by the insulin” should read --a portion of the insulin contained by the medical--.
Claim 23 Line 4 reading “a portion of insulin contained by the insulin” should read --a portion of the insulin contained by the medical--.
Claim 25 Lines 3-4 reading “a portion of insulin contained by the insulin” should read --a portion of the insulin contained by the medical--.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the present case, the prior art neither anticipates nor makes obvious a medical infusion pump system comprising a pump housing for receiving an insulin supply, a controller, an ambient pressure detection device, a memory comprising computer executable instructions that cause the controller to perform operations comprising receiving ambient air pressure information indicative of an 
	The closest prior art in the present case included Kamen et al. (USPGPub 2012/0035543) in view of Barron et al. (USPGPub 2009/0149743). Kamen discloses all of the aforementioned limitations but for “outputting user instructions to inspect a flexible tube that makes up part of the flow path for bubbles in the insulin infusion pump system and to remove the bubbles by flushing.” Although secondary reference Barron discloses outputting user instructions to inspect the flexible tube that makes up part of the flow path for bubbles in the infusion pump system and to remove the bubbles by flushing, Barron does not disclose these instructions in response to determining that the ambient air pressure has stabilized for a pre-specified period of time. Kamen outputs user instructions in response to determining that the ambient air pressure has stabilized for a pre-specified period of time, but not instructions to inspect a flexible tube for bubbles and to remove the bubbles by flushing. It is examiner’s position that it would not have been obvious to modify Kamen with the instructions of Barron. 
	In addition, the user instructions of secondary reference Barron do not provide explicit instruction on how inspection of the flexible tube and flushing thereof is to be carried out. Explicit instruction for inspecting a flexible tube and flushing thereof is provided in MiniMed User Guide. However, this user guide is not an electronic output instruction. It would not have been obvious to one of ordinary skill in the art to modify the instructions of Kamen in view of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/WILLIAM R FREHE/Examiner, Art Unit 3783                
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783